ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Dragados USA, Inc.                            ) ASBCA Nos. 62217, 62252, 62253
                                              )            62443, 62480, 62481
                                              )            62532
                                              )
Under Contract No. N40085-12-C-7714           )

APPEARANCES FOR THE APPELLANT:                   Gregory H. Koger, Esq.
                                                 Stephen B. Shapiro, Esq.
                                                  Holland & Knight LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Craig D. Jensen, Esq.
                                                  Navy Chief Trial Attorney
                                                 Rachel J. Goldstein, Esq.
                                                  Trial Attorney

                               ORDER OF DISMISSAL

      The disputes have been settled. The appeals are dismissed with prejudice.

      Dated: September 1, 2021


                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62217, 62252, 62253, 62443,
62480, 62481, 62532, Appeals of Dragados USA, Inc., rendered in conformance with the
Board’s Charter.

      Dated: September 2, 2021


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals